Case 5:18-cv-01336 Document-58 Filed 03/09/20 Page 1 of 2 PagelD #: 422

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGIN TA"
AT BECKLEY

KOMATSU FINANCIAL LIMITED PARTNERSHIP,
Plaintiff,

CIVIL ACTION NO. 5:18-cv-01336

KIRBY LAND COMPANY, INC.
Defendant.

TO: KIRBY LAND COMPANY, INC. °
ATTN: James C. Justice III
302 S. Jefferson Street
Roanoke, VA 24011

NOTICE is hereby given that in the above-styled case, Suggestions have been filed
’ by the Plaintiff and issued by the Clerk so the Plaintiff may recover the judgment entered
against you. Please see the attached Suggestions requested by the Plaintiff and issued.

NOTICE is further given that under the laws of the State of West Virginia or the
United States of America, there exist certain exemption rights that may be available to"
you which would relieve you of the obligation to pay all or part of this judgment by
means of the Suggestion requested by the Plaintiff(s).

. You may consult an attorney for more specific information on the nature and kind
of these exemptions to see if you are eligible. If you are eligible for such exemptions, your
. attorney (or you, if you have no attorney), may file a Request for Exemptions in the Clerk
Office, United States District Court for the Southern District of West Virginia, 110 North
Heber Street, Suite 119, Beckley, West Virginia 25801, and to the United States Marshal’s
Office, 300 Virginia Street, East, Room 3602, Charleston, West Virginia 25301, stating
specifically your reason for an exemption and requesting.a hearing on same. This should
be done within twenty-one (21) days of receiving this notice. A copy of your Request for
Exemption should also be sent to Plaintiff's attorney, whose name and address are as .
follows: Eric M. Johnson, FLAHERTY SENSABAUGH BONASSO PLLC, 200 Capital
Street, P. O. Box 3843, Charleston, WV 25338-3843, Telephone No. 304/345-0200.

DATED: March 9, 2020 RORY L. PERRY H, CLERK
Lhichrnind/
” Depaty ‘Clerk

 

 
Case 5:18-cv-01336 Document 58 Filed 03/09/20 Page 2 of 2 PagelD #: 423

U.S. Postal Service”

CERTIFIED MAIL® RECEIPT

 

      

 

       

 

 

o
8 Domestic Mail Only
50
‘af For delivery information, visit our website at www. _ LR 2
~-| OFFICIAL US
Certified Mail Fee
rm |, $3 /S 4 V735G
Extra Services & Fees (check box, add fee as appropriate)
Oo (Return Recelpt (hardcopy) $—__—_ W/7 Fa iO
C0 _ | LiRetumn Receipt (electronic) _—— iP Postma - 4
2 | Cloomtited Mat Resticted Dewey $____ Ving sy Bttore ¢ a
(3 | ClAdutt Signature Required —————— _
[JAdult Signature Restricted Delivery $___ xem A Y
o Postage
tf
oO
ri

 

$
Total Postage and Fees

a Sug  BCSTIENS

tS Io re La nd ©. Ln. Ain. pees C huspeelll
~ BOP  Certe cygen So" ig
Gy, a ep VA 2 o//

 

 

 

 

 

lias) a 3800, April 2015 PSN 7530-02-000-9047 See Reverse for Instructions
